SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

751
CA 15-01705
PRESENT: SMITH, J.P., PERADOTTO, TROUTMAN, AND SCUDDER, JJ.


ALL-STATE SALES & ADMINISTRATIVE SERVICES, INC.,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

TOLEDO MOLDING & DIE, INC., DEFENDANT-APPELLANT.


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BOTTAR LEONE, PLLC, SYRACUSE (MICHAEL A. BOTTAR OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Walter W. Hafner, Jr., A.J.), entered January 13, 2015. The order,
insofar as appealed from, denied the motion of defendant for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court